


110 HR 7223 IH: Price Stability Act of

U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7223
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2008
			Mr. Hensarling (for
			 himself, Mr. Pearce,
			 Mrs. Blackburn,
			 Mr. Gohmert,
			 Mr. Brady of Texas,
			 Mr. Doolittle,
			 Mr. Gingrey,
			 Mr. Jordan of Ohio,
			 Mrs. Bachmann,
			 Mr. Westmoreland,
			 Mr. McCaul of Texas,
			 Mrs. Schmidt,
			 Mr. Sessions,
			 Mr. Conaway,
			 Mr. Garrett of New Jersey,
			 Mr. Franks of Arizona,
			 Mr. Burton of Indiana,
			 Mr. Flake,
			 Mr. Aderholt,
			 Mr. Price of Georgia,
			 Mr. Lamborn,
			 Mr. Bishop of Utah,
			 Mr. David Davis of Tennessee,
			 Mr. Broun of Georgia,
			 Mr. Culberson,
			 Mr. Deal of Georgia,
			 Mrs. Myrick,
			 Mr. Kuhl of New York,
			 Ms. Foxx, Mr. McCotter, Mr.
			 Manzullo, Mr. Marchant,
			 Mr. Carter,
			 Mr. Barrett of South Carolina,
			 Mr. Pitts,
			 Mr. Thornberry,
			 Mr. Wilson of South Carolina,
			 Mr. Bartlett of Maryland,
			 Mr. Radanovich,
			 Mr. Pence,
			 Mr. Feeney,
			 Mr. Kingston,
			 Mr. Sullivan,
			 Mrs. Musgrave,
			 Mr. McHenry,
			 Mr. Akin, Mr. Sam Johnson of Texas,
			 Mr. Linder,
			 Mr. Rehberg,
			 Mr. Goodlatte, and
			 Mr. Scalise) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committees on
			 Ways and Means,
			 the Budget,
			 Education and Labor, and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To suspend the capital gains tax, schedule the
		  government-sponsored enterprises for privatization, repeal the Humphrey-Hawkins
		  Full Employment Act, and suspend mark-to-market accounting requirements, and
		  for other purposes.
	
	
		1.Short title and table of
			 contents
			Short
			 titleThis Act may be cited
			 as the Free Market Protection Act of
			 2008.
			IPrivatization of
			 Government-Sponsored Enterprises
			101.Short
			 titleThis title may be cited
			 as the Government-Sponsored
			 Enterprises Free Market Reform Act of 2008.
			102.DefinitionsFor purposes of this title, the following
			 definitions shall apply:
				(1)CharterThe
			 term charter means—
					(A)with respect to
			 the Federal National Mortgage Association, the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1716 et seq.); and
					(B)with respect to
			 the Federal Home Loan Mortgage Corporation, the Federal Home Loan Mortgage
			 Corporation Act (12 U.S.C. 1451 et seq.).
					(2)DirectorThe term Director means the
			 Director of the Federal Housing Finance Agency.
				(3)EnterpriseThe
			 term enterprise means—
					(A)the Federal
			 National Mortgage Association; and
					(B)the Federal Home
			 Loan Mortgage Corporation.
					(4)GuaranteeThe term guarantee means, with
			 respect to an enterprise, the credit support of the enterprise that is provided
			 by the Federal Government through its charter as a government-sponsored
			 enterprise.
				103.Termination of
			 current conservatorship
				(a)In
			 generalUpon the expiration
			 of the period referred to in subsection (b), the Director of the Federal
			 Housing Finance Agency shall determine, with respect to each enterprise, if the
			 enterprise is financially viable at that time and—
					(1)if the Director
			 determines that the enterprise is financially viable, immediately take all
			 actions necessary to terminate the conservatorship for each of the enterprises;
			 or
					(2)if the Director determines that the
			 enterprise is not financially viable, immediately appoint the Federal Housing
			 Finance Agency as receiver under section 1367 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 and carry out such
			 receivership under the authority of such section.
					(b)TimingThe period referred to in this subsection
			 is, with respect to an enterprise—
					(1)except as provided
			 in paragraph (2), the 24-month beginning upon the date of the enactment of this
			 Act; or
					(2)if the Director
			 determines before the expiration of the period referred to in paragraph (1)
			 that the financial markets would be adversely affected without the extension of
			 such period under this paragraph with respect to that enterprise, the 30-month
			 period beginning upon the date of the enactment of this Act.
					(c)Financial
			 viabilityThe Director may not determine that an enterprise is
			 financially viable for purposes of subsection (a) if the Director determines
			 that any of the conditions for receivership set forth in paragraph (3) or (4)
			 of section 1367(a) of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4617(a)) exists at the time with respect to
			 the enterprise.
				104.Limitation of
			 enterprise authority upon emergence from conservatorship
				(a)Revised
			 authorityUpon the expiration of the period referred to in
			 section 103(b), if the Director makes the determination under section
			 103(a)(1), the following provisions shall take effect:
					(1)Portfolio
			 limitationsSubtitle B of
			 title XIII of the Housing and Community Development Act of 1992 (12 U.S.C. 4611
			 et seq.) is amended by adding at the end the following new section:
						
							1369E.Restriction
				on mortgage assets of enterprises
								(a)RestrictionNo enterprise shall own, as of any
				applicable date in this subsection or thereafter, mortgage assets in excess
				of—
									(1)upon the
				expiration of the period referred to in section 103(b) of the
				Government-Sponsored Enterprises Free Market
				Reform Act of 2008, $850,000,000,000; or
									(2)on December 31 of
				each year thereafter, 80.0 percent of the aggregate amount of mortgage assets
				of the enterprise as of December 31 of the immediately preceding calendar
				year;
									except
				that in no event shall an enterprise be required under this section to own less
				than $250,000,000,000 in mortgage assets.(b)Definition of
				mortgage assetsFor purposes
				of this section, the term mortgage assets means, with respect to
				an enterprise, assets of such enterprise consisting of mortgages, mortgage
				loans, mortgage-related securities, participation certificates, mortgage-backed
				commercial paper, obligations of real estate mortgage investment conduits and
				similar assets, in each case to the extent such assets would appear on the
				balance sheet of such enterprise in accordance with generally accepted
				accounting principles in effect in the United States as of September 7, 2008
				(as set forth in the opinions and pronouncements of the Accounting Principles
				Board and the American Institute of Certified Public Accountants and statements
				and pronouncements of the Financial Accounting Standards Board from time to
				time; and without giving any effect to any change that may be made after
				September 7, 2008, in respect of Statement of Financial Accounting Standards
				No. 140 or any similar accounting
				standard).
								.
					(2)Increase in
			 minimum capital requirementSection 1362 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4612), as
			 amended by section 1111 of the Housing and Economic Recovery Act of 2008
			 (Public Law 110–289), is amended—
						(A)in subsection (a),
			 by striking For purposes of this subtitle, the minimum capital level for
			 each enterprise shall be and inserting The minimum capital level
			 established under subsection (g) for each enterprise may not be lower
			 than;
						(B)in subsection
			 (c)—
							(i)by
			 striking subsections (a) and and inserting
			 subsection;
							(ii)by
			 striking regulated entities the first place such term appears and
			 inserting Federal Home Loan Banks;
							(iii)by
			 striking for the enterprises,;
							(iv)by
			 striking , or for both the enterprises and the banks,;
							(v)by
			 striking the level specified in subsection (a) for the enterprises
			 or; and
							(vi)by
			 striking the regulated entities operate and inserting
			 such banks operate;
							(C)in subsection
			 (d)(1)—
							(i)by
			 striking subsections (a) and and inserting
			 subsection; and
							(ii)by
			 striking regulated entity each place such term appears and
			 inserting Federal home loan bank;
							(D)in subsection (e), by striking
			 regulated entity each place such term appears and inserting
			 Federal home loan bank;
						(E)in subsection
			 (f)—
							(i)by
			 striking the amount of core capital maintained by the
			 enterprises,; and
							(ii)by
			 striking regulated entities and inserting banks;
			 and
							(F)by adding at the
			 end the following new subsection:
							
								(g)Establishment of
				revised minimum capital levels
									(1)In
				generalThe Director shall
				cause the enterprises to achieve and maintain adequate capital by establishing
				minimum levels of capital for such the enterprises and by using such other
				methods as the Director deems appropriate.
									(2)AuthorityThe
				Director shall have the authority to establish such minimum level of capital
				for an enterprise in excess of the level specified under subsection (a) as the
				Director, in the Director’s discretion, deems to be necessary or appropriate in
				light of the particular circumstances of the enterprise.
									(h)Failure To
				maintain revised minimum capital levels
									(1)Unsafe and
				unsound practice or conditionFailure of a enterprise to maintain capital
				at or above its minimum level as established pursuant to subsection (c) of this
				section may be deemed by the Director, in his discretion, to constitute an
				unsafe and unsound practice or condition within the meaning of this
				title.
									(2)Directive to
				achieve capital level
										(A)AuthorityIn addition to, or in lieu of, any other
				action authorized by law, including paragraph (1), the Director may issue a
				directive to an enterprise that fails to maintain capital at or above its
				required level as established pursuant to subsection (c) of this
				section.
										(B)PlanSuch
				directive may require the enterprise to submit and adhere to a plan acceptable
				to the Director describing the means and timing by which the enterprise shall
				achieve its required capital level.
										(C)EnforcementAny
				such directive issued pursuant to this paragraph, including plans submitted
				pursuant thereto, shall be enforceable under the provisions of subtitle C of
				this title to the same extent as an effective and outstanding order issued
				pursuant to subtitle C of this title which has become final.
										(3)Adherence to
				plan
										(A)ConsiderationThe Director may consider such enterprise’s
				progress in adhering to any plan required under this subsection whenever such
				enterprise seeks the requisite approval of the Director for any proposal which
				would divert earnings, diminish capital, or otherwise impede such enterprise’s
				progress in achieving its minimum capital level.
										(B)DenialThe
				Director may deny such approval where it determines that such proposal would
				adversely affect the ability of the enterprise to comply with such
				plan.
										.
						(3)Repeal of
			 increases to conforming loan limits
						(A)Repeal of
			 temporary increase in Economic Stimulus ActSection 201 of the Economic Stimulus Act of
			 2008 (Public Law 110–185) is hereby repealed.
						(B)Repeal of
			 general limit and permanent high-cost area increaseParagraph (2)
			 of section 302(b) of the Federal National Mortgage Association Charter Act (12
			 U.S.C. 1717(b)(2)) and paragraph (2) of section 305(a) of the Federal Home Loan
			 Mortgage Corporation Act (12 U.S.C. 1454(a)(2)) are each amended to read as
			 such sections were in effect immediately before the enactment of the Housing
			 and Economic Recovery Act of 2008 (Public Law 110–289).
						(C)Repeal of new
			 housing price indexSection
			 1322 of the Federal Housing Enterprises Financial Safety and Soundness Act of
			 1992, as added by section 1124(d) of the Housing and Economic Recovery Act of
			 2008 (Public Law 110–289), is hereby repealed.
						(D)RepealSection 1124 of the Housing and Economic
			 Recovery Act of 2008 (Public Law 110–289) is hereby repealed.
						(E)Establishment of
			 conforming loan limitFor the
			 year in which the expiration of the period referred to in section 103(b) of
			 this title occurs, the limitations governing the maximum original principal
			 obligation of conventional mortgages that may be purchased by the Federal
			 National Mortgage Association and the Federal Home Loan Mortgage Corporation,
			 referred to in section 302(b)(2) of the Federal National Mortgage Association
			 Charter Act (12 U.S.C. 1717(b)(2)) and section 305(a)(2) of the Federal Home
			 Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)), respectively, shall be
			 considered to be—
							(i)$417,000 for a mortgage secured by a
			 single-family residence,
							(ii)$533,850 for a
			 mortgage secured by a 2-family residence,
							(iii)$645,300 for a
			 mortgage secured by a 3-family residence, and
							(iv)$801,950 for a
			 mortgage secured by a 4-family residence,
							and such
			 limits shall be adjusted effective each January 1 thereafter in accordance with
			 such sections 302(b)(2) and 305(a)(2).(F)Prohibition of
			 purchase of mortgages exceeding median area home price
							(i)Fannie
			 maeSection 302(b)(2) of the
			 Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)) is
			 amended by adding at the end the following new sentence: Notwithstanding
			 any other provision of this title, the corporation may not purchase any
			 mortgage for a property having a principal obligation that exceeds the median
			 home price, for properties of the same size, for the area in which such
			 property subject to the mortgage is located..
							(ii)Freddie
			 macSection 305(a)(2) of the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)) is amended by
			 adding at the end the following new sentence: Notwithstanding any other
			 provision of this title, the Corporation may not purchase any mortgage for a
			 property having a principal obligation that exceeds the median home price, for
			 properties of the same size, for the area in which such property subject to the
			 mortgage is located..
							(4)Requirement to
			 pay State and local taxes
						(A)Fannie
			 maeParagraph (2) of section
			 309(c) of the Federal National Mortgage Association Charter Act (12 U.S.C.
			 1723a(c)(2)) is amended—
							(i)by
			 striking shall be exempt from and inserting shall be
			 subject to; and
							(ii)by
			 striking except that any and inserting and
			 any.
							(B)Freddie
			 macSection 303(e) of the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1452(e)) is
			 amended—
							(i)by
			 striking shall be exempt from and inserting shall be
			 subject to; and
							(ii)by
			 striking except that any and inserting and
			 any.
							(5)Repeals relating
			 to registration of securities
						(A)Fannie
			 Mae
							(i)Mortgage-backed
			 securitiesSection 304(d) of
			 the Federal National Mortgage Association Charter Act (12 U.S.C. 1719(d)) is
			 amended by striking the fourth sentence.
							(ii)Subordinate
			 obligationsSection 304(e) of the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1719(e)) is amended by striking the fourth
			 sentence.
							(B)Freddie
			 MacSection 306 of the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1455) is amended by
			 striking subsection (g).
						(6)Recoupment of
			 costs for Federal guarantee
						(A)AssessmentsThe Director of the Federal Housing Finance
			 Agency shall establish and collect from each enterprise assessments in the
			 amount determined under subparagraph (B). In determining the method and timing
			 for making such assessments, the Director shall take into consideration the
			 determinations and conclusions of the study under subsection (b) of this
			 section.
						(B)Determination of
			 costs of guaranteeAssessments under subparagraph (A) with
			 respect to an enterprise shall be in such amount as the Director determines
			 necessary to recoup to the Federal Government the full value of the benefit the
			 enterprise receives from the guarantee provided by the Federal Government for
			 the obligations and financial viability of the enterprise, based upon the
			 dollar value of such benefit in the market to such enterprise when not
			 operating under conservatorship or receivership. To determine such amount, the
			 Director shall establish a risk-based pricing mechanism as the Director
			 considers appropriate, taking into consideration the determinations and
			 conclusions of the study under subsection (b) of this section.
						(C)Treatment of
			 recouped amountsThe Director shall cover into the general fund
			 of the Treasury any amounts received from assessments made under this
			 paragraph.
						(b)GAO study
			 regarding recoupment of costs for Federal Government
			 guaranteeThe Comptroller General of the United States shall
			 conduct a study to determine a risk-based pricing mechanism to accurately
			 determine the value of the benefit the enterprises receive from the guarantee
			 provided by the Federal Government for the obligations and financial viability
			 of the enterprises. Such study shall establish a dollar value of such benefit
			 in the market to each enterprise when not operating under conservatorship or
			 receivership, shall analyze various methods of the Federal Government assessing
			 a charge for such value received (including methods involving an annual fee or
			 a fee for each mortgage purchased or securitized), and shall make a
			 recommendation of the best such method for assessing such charge. Not later
			 than 12 months after the date of the enactment of this Act, the Comptroller
			 General shall submit to the Congress a report setting forth the determinations
			 and conclusions of such study.
				105.Requirement to
			 periodically renew charter until wind down and dissolution
				(a)Required
			 renewal; wind down and dissolution upon non-renewalUpon the expiration of the 3-year period
			 that begins upon the expiration of the period referred to in section 103(b),
			 unless the charter of an enterprise is renewed pursuant to subsection (b) of
			 this section, section 106 (relating to wind down of operations and dissolution
			 of enterprise) shall apply to the enterprise.
				(b)Renewal
			 procedure
					(1)Application;
			 timingThe Director shall provide for each enterprise to apply to
			 the Director, before the expiration of the 3-year period under subsection (a),
			 for renewal of the charter of the enterprise.
					(2)StandardThe
			 Director shall approve the application of an enterprise for the renewal of the
			 charter of the enterprise if—
						(A)the application
			 includes a certification by the enterprise that the enterprise is financially
			 sound and is complying with all provisions of, and amendments made by, section
			 104 of this title applicable to such enterprise; and
						(B)the Director
			 verifies that the certification made pursuant to subparagraph (A) is
			 accurate.
						(c)Option To
			 reapplyNothing in this section may be construed to require an
			 enterprise to apply under this section for renewal of the charter of the
			 enterprise.
				106.Required wind
			 down of operations and dissolution of enterprise
				(a)ApplicabilityThis section shall apply to an
			 enterprise—
					(1)upon the expiration
			 of the 3-year period referred to in such section 105(a), to the extent provided
			 in such section; and
					(2)if this section has not previously applied
			 to the enterprise, upon the expiration of the 6-year period that begins upon
			 the expiration of the period referred to in section 103(b).
					(b)Wind
			 downUpon the applicability
			 of this section to an enterprise, the Director and the Secretary of the
			 Treasury shall jointly take such action, and may prescribe such regulations and
			 procedures, as may be necessary to wind down the operations of an enterprise as
			 an entity chartered by the United States Government over the duration of the
			 10-year period beginning upon the applicability of this section to the
			 enterprise (pursuant to subsection (a)) in an orderly manner consistent with
			 this title and the ongoing obligations of the enterprise.
				(c)Division of
			 assets and liabilities; authority To establish holding corporation and
			 dissolution trust fundThe action and procedures required under
			 subsection (b)—
					(1)shall include the
			 establishment and execution of plans to provide for an equitable division and
			 distribution of assets and liabilities of the enterprise, including any
			 liability of the enterprise to the United States Government or a Federal
			 reserve bank that may continue after the end of the period described in
			 subsection(b); and
					(2)may provide for establishment of—
						(A)a holding
			 corporation organized under the laws of any State of the United States or the
			 District of Columbia for the purposes of the reorganization and restructuring
			 of the enterprise; and
						(B)one or more trusts
			 to which to transfer—
							(i)remaining debt
			 obligations of the enterprise, for the benefit of holders of such remaining
			 obligations; or
							(ii)remaining
			 mortgages held for the purpose of backing mortgage-backed securities, for the
			 benefit of holders of such remaining securities.
							(d)Repeal of
			 charterEffective upon the
			 expiration of the 10-year period referred to in subsection (b) for an
			 enterprise, the charter for the enterprise is repealed, except that the
			 provisions of such charter in effect immediately before such repeal shall
			 continue to apply with respect to the rights and obligations of any holders of
			 outstanding debt obligations and mortgage-backed securities of the
			 enterprise.
				IIPrice
			 Stability
			201.Short
			 titleThis title may be cited
			 as the Price Stability Act of
			 2008 .
			202.Findings;
			 statement of policy
				(a)FindingsThe Congress finds the following:
					(1)Price stability is a prerequisite for
			 sustainable long-term economic growth, job creation, and moderate interest
			 rates.
					(2)Inflation erodes
			 the value of Americans’ income and savings.
					(3)Inflation distorts
			 the pricing system and the efficient allocation of resources in the
			 economy.
					(4)Inflation makes
			 long-term planning difficult and raises the effective tax rate on capital,
			 thereby impeding investment.
					(5)Through its
			 determination of monetary policy, the Board of Governors of the Federal Reserve
			 System is ultimately responsible for controlling the long-run rate of inflation
			 in the economy.
					(6)The multiple
			 policy goals of the Full Employment and Balanced Growth Act of 1978 cause
			 confusion and ambiguity about the appropriate role and aims of monetary policy,
			 which can add to volatility in economic activity and financial markets.
					(7)There is a need
			 for the Congress to clarify the proper role of the Board of Governors of the
			 Federal Reserve System in economic policymaking, in order to achieve the best
			 environment for long-term economic growth and job creation.
					(8)An explicit price
			 stability goal would promote transparency, accountability and credibility in
			 monetary policy.
					(9)Price stability
			 should be the primary long-term goal of the Board of Governors of the Federal
			 Reserve.
					(b)Statement of
			 policyIt is the policy of the United States that—
					(1)the principal
			 economic responsibilities of the Government are to establish and ensure an
			 environment that is conducive to both long-term economic growth and increases
			 in living standards, by establishing and maintaining free markets, low taxes,
			 respect for private property, and the stable, long-term purchasing power of the
			 United States currency; and
					(2)the primary
			 long-term goal of the Board of Governors of the Federal Reserve System should
			 be to promote price stability.
					203.Monetary
			 policy
				(a)Amendment to the
			 Federal Reserve
			 ActSection 2A of the Federal Reserve Act (12 U.S.C. 225a) is amended
			 to read as follows:
					
						2A.Monetary
				policy
							(a)Price
				stabilityThe Board and the Federal Open Market Committee
				(hereafter in this section referred to as the Committee)
				shall—
								(1)establish an
				explicit numerical definition of the term price stability;
				and
								(2)maintain a
				monetary policy that effectively promotes long-term price stability.
								(b)Market stability
				and liquiditySubsection (a) shall not be construed as a
				limitation on the authority or responsibility of the Board—
								(1)to provide liquidity to markets in the
				event of a disruption that threatens the smooth functioning and stability of
				the financial sector; or
								(2)to serve as a
				lender of last resort under this Act when the Board determines such action is
				necessary.
								(c)Congressional
				consultationNot later than February 20 and July 20 of each year,
				the Board shall consult with the Congress at semiannual hearings before the
				Committee on Banking, Housing, and Urban Affairs of the Senate and the
				Committee on Financial Services of the House of Representatives, about the
				objectives and plans of the Board and the Committee with respect to achieving
				and maintaining price stability.
							(d)Congressional
				oversightThe Board shall, concurrent with each semiannual
				hearing required by subsection (c), submit a written report to the Congress
				containing—
								(1)numerical measures
				to help assess the extent to which the Board and the Committee are achieving
				and maintaining price stability in accordance with subsection (a);
								(2)a description of
				the intermediate variables used by the Board to gauge the prospects for
				achieving the objective of price stability; and
								(3)the definition, or
				any modifications thereto, of the term price stability established
				in accordance with subsection
				(a)(1).
								.
				(b)Compliance
			 estimateConcurrent with the
			 first semiannual hearing required by section 2A(b) of the
			 Federal Reserve Act (as amended by
			 subsection (a) of this section) following the date of enactment of this Act,
			 the Board of Governors of the Federal Reserve System shall submit to the
			 Congress a written estimate of the length of time it will take for the Board
			 and the Federal Open Market Committee to fully achieve price stability. The
			 Board and the Committee shall take into account any potential short-term
			 effects on employment and output in complying with the goal of price
			 stability.
				204.Repeal of
			 obsolete provisions
				(a)Full Employment
			 and Balanced Growth Act of 1978The Full Employment and Balanced
			 Growth Act of 1978 (15 U.S.C. 3101 et seq.) is hereby repealed.
				(b)Employment Act
			 of 1946The Employment Act of 1946 (15 U.S.C. 1021 et seq.) is
			 amended—
					(1)in
			 section 3 (15 U.S.C. 1022)—
						(A)in the section
			 heading, by striking and short-term economic goals and
			 policies;
						(B)by striking
			 (a); and
						(C)by striking
			 in accord with section 11(c) of this Act and all that follows
			 through the end of the section and inserting in accordance with section
			 5(c).;
						(2)in section 9(b)
			 (15 U.S.C. 1022f(b)), by striking , the Full Employment and Balanced
			 Growth Act of 1978,;
					(3)in section 10 (15
			 U.S.C. 1023)—
						(A)in subsection (a),
			 by striking in the light of the policy declared in section
			 2;
						(B)in subsection
			 (e)(1), by striking section 9 and inserting section
			 3; and
						(C)in the matter
			 immediately following paragraph (2) of subsection (e), by striking and
			 the Full Employment and Balanced Growth Act of 1978;
						(4)by striking
			 section 2;
					(5)by striking
			 sections 4, 5, 6, 7, and 8; and
					(6)by redesignating
			 sections 3, 9, 10, and 11 as sections 2, 3, 4, and 5, respectively.
					(c)Congressional
			 Budget Act of 1974Title III of the Congressional Budget Act of
			 1974 (2 U.S.C. 631 et seq.) is amended—
					(1)in section
			 301—
						(A)in subsection (b),
			 by striking paragraph (1) and redesignating paragraphs (2) through (9) as
			 paragraphs (1) through (8), respectively;
						(B)in subsection (d),
			 in the second sentence, by striking the fiscal policy and all
			 that follows through the end of the sentence and inserting fiscal
			 policy.;
						(C)in subsection
			 (e)(1), in the second sentence, by striking as to short-term and
			 medium-term goals; and
						(D)by striking
			 subsection (f) and inserting the following:
							
								(f)Repealed
								;
				and
						(2)in section
			 305—
						(A)in subsection (a)(3), by inserting before
			 the period at the end , as described in section 2 of the
			 Price Stability Act of
			 2008;
						(B)in subsection
			 (a)(4)—
							(i)by striking House sets forth the
			 economic goals and all that follows through designed to
			 achieve, and inserting House of Representatives sets forth the
			 economic goals and policies, as described in section 2 of the
			 Price Stability Act of
			 2008,; and
							(ii)by
			 striking such goals, and all that follows through the end of the
			 paragraph and inserting such goals and policies.;
							(C)in subsection (b)(3), by inserting before
			 the period at the end , as described in section 2 of the
			 Price Stability Act of
			 2008; and
						(D)in subsection
			 (b)(4)—
							(i)by striking goals (as and
			 all that follows through designed to achieve, and inserting
			 goals and policies, as described in section 2 of the
			 Price Stability Act of
			 2008,; and
							(ii)by
			 striking such goals, and all that follows through the end of the
			 paragraph and inserting such goals and policies..
							IIITax
			 Provisions
			301.Temporary zero
			 percent capital gains rate for individuals and corporations
				(a)In
			 generalSubchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new part:
					
						VIIITemporary zero
				percent capital gains rate for individuals and corporations
							
								Sec. 59B. Temporary zero percent capital gains rate for
				  individuals and corporations.
							
							59B.Temporary zero
				percent capital gains rate for individuals and corporations
								(a)Application to
				individualsIn the case of a
				specified recognition event occurring on or after September 22, 2008, and on or
				before December 31, 2010—
									(1)In
				generalSection 1(h)(1) shall be applied by substituting
				shall not exceed a tax computed at the rates and in the same manner as
				if this subsection had not been enacted on taxable income reduced by the net
				capital gain. for shall not exceed and all that
				follows.
									(2)Alternative
				minimum taxSection 55(b)(3) shall be applied by substituting
				shall not exceed the amount determined under such first sentence
				computed at the rates and in the same manner as if this paragraph had not been
				enacted on the taxable excess reduced by the net capital gain. for
				shall not exceed and all that follows through the end of the
				first sentence.
									(b)Application to
				corporationsIn the case of a
				specified recognition event occurring on or after September 22, 2008, and on or
				before December 31, 2010—
									(1)In
				generalSection 1201 shall be
				applied—
										(A)by substituting
				0 percent for 35 percent both places it appears,
				and
										(B)by treating
				net capital gain as having the meaning given such term by section
				1(h)(11).
										(2)Alternative
				minimum taxFor purposes of section 55, the amount determined
				under subsection (b)(1)(B)(i) of such section shall not exceed the sum
				of—
										(A)the amount
				determined under such subsection computed at the rates and in the same manner
				as if this paragraph had not been enacted on the taxable excess reduced by the
				net capital gain (as defined in section 1(h)(11)), plus
										(B)the amount
				determined under section 1201.
										(c)Technical
				provisionsIn the case of a
				specified recognition event occurring on or after September 22, 2008, and on or
				before December 31, 2010—
									(1)Section 1445(e)(1)
				shall be applied by substituting 0 percent for 35 percent
				(or, to the extent provided in regulations, 15 percent).
									(2)Section 1445(e)(2)
				shall be applied by substituting 0 percent for 35
				percent.
									(3)Section
				7518(g)(6)(A) shall be applied by substituting 0 percent for
				15 percent (34 percent in the case of a corporation).
									(4)Section
				607(h)(6)(A) of the Merchant Marine Act, 1936 shall be applied by substituting
				0 percent for 15 percent (34 percent in the case of a
				corporation).
									(d)Specified
				recognition eventFor purposes of this section, the term
				specified recognition event means—
									(1)the sale or
				exchange of a capital asset held for more than 1 year, and
									(2)the receipt of
				qualified dividend income (as defined in section 1(h)(11)).
									(e)Application to
				transitional yearsThe Secretary shall issue regulations
				providing appropriate transition rules for the application of the provisions of
				this title referred to in subsections (a) or (b) for taxable years which
				include September 22, 2008, or December 31,
				2010.
								.
				(b)Conforming
			 amendmentThe table of parts
			 for subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
					
						
							Part VIII—Temporary zero percent capital gains rate for
				individuals and
				corporations
						
						.
				(c)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years ending after September 22,
			 2008.
					(2)WithholdingParagraphs
			 (1) and (2) of section 59B(c) of the Internal Revenue Code of 1986, as added by
			 this section, shall apply to dispositions and distributions after such
			 date.
					302.Indexing of certain
			 assets for purposes of determining gain or loss
				(a)In
			 GeneralPart II of subchapter O of chapter 1 (relating to basis
			 rules of general application) is amended by redesignating section 1023 as
			 section 1024 and by inserting after section 1022 the following new
			 section:
					
						1023.Indexing of
				certain assets for purposes of determining gain or loss
							(a)General
				rule
								(1)Indexed basis
				substituted for adjusted basisSolely for purposes of determining
				gain or loss on the sale or other disposition by a taxpayer (other than a
				corporation) of an indexed asset which has been held for more than 3 years, the
				indexed basis of the asset shall be substituted for its adjusted basis.
								(2)Exception for
				depreciation, etcThe deductions for depreciation, depletion, and
				amortization shall be determined without regard to the application of paragraph
				(1) to the taxpayer or any other person.
								(3)Written
				documentation requirementParagraph (1) shall apply only with
				respect to indexed assets for which the taxpayer has written documentation of
				the original purchase price paid or incurred by the taxpayer to acquire such
				asset.
								(b)Indexed
				asset
								(1)In
				generalFor purposes of this section, the term indexed
				asset means—
									(A)common stock in a
				C corporation (other than a foreign corporation), or
									(B)tangible
				property,
									which is a
				capital asset or property used in the trade or business (as defined in section
				1231(b)).(2)Stock in certain
				foreign corporations includedFor purposes of this
				section—
									(A)In
				generalThe term indexed asset includes common stock
				in a foreign corporation which is regularly traded on an established securities
				market.
									(B)ExceptionSubparagraph
				(A) shall not apply to—
										(i)stock of a foreign
				investment company,
										(ii)stock in a
				passive foreign investment company (as defined in section 1296),
										(iii)stock in a
				foreign corporation held by a United States person who meets the requirements
				of section 1248(a)(2), and
										(iv)stock in a foreign
				personal holding company.
										(C)Treatment of
				American depository receiptsAn American depository receipt for
				common stock in a foreign corporation shall be treated as common stock in such
				corporation.
									(c)Indexed
				basisFor purposes of this section—
								(1)General
				ruleThe indexed basis for any asset is—
									(A)the adjusted basis
				of the asset, increased by
									(B)the applicable
				inflation adjustment.
									(2)Applicable
				inflation adjustmentThe applicable inflation adjustment for any
				asset is an amount equal to—
									(A)the adjusted basis
				of the asset, multiplied by
									(B)the percentage (if
				any) by which—
										(i)the gross domestic
				product deflator for the last calendar quarter ending before the asset is
				disposed of, exceeds
										(ii)the gross
				domestic product deflator for the last calendar quarter ending before the asset
				was acquired by the taxpayer.
										The
				percentage under subparagraph (B) shall be rounded to the nearest
				1/10 of 1 percentage point.(3)Gross domestic
				product deflatorThe gross domestic product deflator for any
				calendar quarter is the implicit price deflator for the gross domestic product
				for such quarter (as shown in the last revision thereof released by the
				Secretary of Commerce before the close of the following calendar
				quarter).
								(d)Suspension of
				holding period where diminished risk of loss; treatment of short sales
								(1)In
				generalIf the taxpayer (or a related person) enters into any
				transaction which substantially reduces the risk of loss from holding any
				asset, such asset shall not be treated as an indexed asset for the period of
				such reduced risk.
								(2)Short
				sales
									(A)In
				generalIn the case of a short sale of an indexed asset with a
				short sale period in excess of 3 years, for purposes of this title, the amount
				realized shall be an amount equal to the amount realized (determined without
				regard to this paragraph) increased by the applicable inflation adjustment. In
				applying subsection (c)(2) for purposes of the preceding sentence, the date on
				which the property is sold short shall be treated as the date of acquisition
				and the closing date for the sale shall be treated as the date of
				disposition.
									(B)Short sale
				periodFor purposes of subparagraph (A), the short sale period
				begins on the day that the property is sold and ends on the closing date for
				the sale.
									(e)Treatment of
				regulated investment companies and real estate investment trusts
								(1)Adjustments at
				entity level
									(A)In
				generalExcept as otherwise provided in this paragraph, the
				adjustment under subsection (a) shall be allowed to any qualified investment
				entity (including for purposes of determining the earnings and profits of such
				entity).
									(B)Exception for
				corporate shareholdersUnder regulations—
										(i)in
				the case of a distribution by a qualified investment entity (directly or
				indirectly) to a corporation—
											(I)the determination
				of whether such distribution is a dividend shall be made without regard to this
				section, and
											(II)the amount
				treated as gain by reason of the receipt of any capital gain dividend shall be
				increased by the percentage by which the entity’s net capital gain for the
				taxable year (determined without regard to this section) exceeds the entity’s
				net capital gain for such year determined with regard to this section,
				and
											(ii)there shall be
				other appropriate adjustments (including deemed distributions) so as to ensure
				that the benefits of this section are not allowed (directly or indirectly) to
				corporate shareholders of qualified investment entities.
										For
				purposes of the preceding sentence, any amount includible in gross income under
				section 852(b)(3)(D) shall be treated as a capital gain dividend and an S
				corporation shall not be treated as a corporation.(C)Exception for
				qualification purposesThis section shall not apply for purposes
				of sections 851(b) and 856(c).
									(D)Exception for
				certain taxes imposed at entity level
										(i)Tax on failure
				to distribute entire gainIf any amount is subject to tax under
				section 852(b)(3)(A) for any taxable year, the amount on which tax is imposed
				under such section shall be increased by the percentage determined under
				subparagraph (B)(i)(II). A similar rule shall apply in the case of any amount
				subject to tax under paragraph (2) or (3) of section 857(b) to the extent
				attributable to the excess of the net capital gain over the deduction for
				dividends paid determined with reference to capital gain dividends only. The
				first sentence of this clause shall not apply to so much of the amount subject
				to tax under section 852(b)(3)(A) as is designated by the company under section
				852(b)(3)(D).
										(ii)Other
				taxesThis section shall not apply for purposes of determining
				the amount of any tax imposed by paragraph (4), (5), or (6) of section
				857(b).
										(2)Adjustments to
				interests held in entity
									(A)Regulated
				investment companiesStock in a regulated investment company
				(within the meaning of section 851) shall be an indexed asset for any calendar
				quarter in the same ratio as—
										(i)the average of the
				fair market values of the indexed assets held by such company at the close of
				each month during such quarter, bears to
										(ii)the average of
				the fair market values of all assets held by such company at the close of each
				such month.
										(B)Real estate
				investment trustsStock in a real estate investment trust (within
				the meaning of section 856) shall be an indexed asset for any calendar quarter
				in the same ratio as—
										(i)the
				fair market value of the indexed assets held by such trust at the close of such
				quarter, bears to
										(ii)the fair market
				value of all assets held by such trust at the close of such quarter.
										(C)Ratio of 80
				percent or moreIf the ratio for any calendar quarter determined
				under subparagraph (A) or (B) would (but for this subparagraph) be 80 percent
				or more, such ratio for such quarter shall be 100 percent.
									(D)Ratio of 20
				percent or lessIf the ratio for any calendar quarter determined
				under subparagraph (A) or (B) would (but for this subparagraph) be 20 percent
				or less, such ratio for such quarter shall be zero.
									(E)Look-thru of
				partnershipsFor purposes of this paragraph, a qualified
				investment entity which holds a partnership interest shall be treated (in lieu
				of holding a partnership interest) as holding its proportionate share of the
				assets held by the partnership.
									(3)Treatment of
				return of capital distributionsExcept as otherwise provided by
				the Secretary, a distribution with respect to stock in a qualified investment
				entity which is not a dividend and which results in a reduction in the adjusted
				basis of such stock shall be treated as allocable to stock acquired by the
				taxpayer in the order in which such stock was acquired.
								(4)Qualified
				investment entityFor purposes of this subsection, the term
				qualified investment entity means—
									(A)a regulated
				investment company (within the meaning of section 851), and
									(B)a real estate
				investment trust (within the meaning of section 856).
									(f)Other pass-thru
				entities
								(1)Partnerships
									(A)In
				generalIn the case of a partnership, the adjustment made under
				subsection (a) at the partnership level shall be passed through to the
				partners.
									(B)Special rule in
				the case of section 754 electionsIn the case of a transfer of an
				interest in a partnership with respect to which the election provided in
				section 754 is in effect—
										(i)the adjustment
				under section 743(b)(1) shall, with respect to the transferor partner, be
				treated as a sale of the partnership assets for purposes of applying this
				section, and
										(ii)with respect to
				the transferee partner, the partnership’s holding period for purposes of this
				section in such assets shall be treated as beginning on the date of such
				adjustment.
										(2)S
				corporationsIn the case of an S corporation, the adjustment made
				under subsection (a) at the corporate level shall be passed through to the
				shareholders. This section shall not apply for purposes of determining the
				amount of any tax imposed by section 1374 or 1375.
								(3)Common trust
				fundsIn the case of a common trust fund, the adjustment made
				under subsection (a) at the trust level shall be passed through to the
				participants.
								(4)Indexing
				adjustment disregarded in determining loss on sale of interest in
				entityNotwithstanding the preceding provisions of this
				subsection, for purposes of determining the amount of any loss on a sale or
				exchange of an interest in a partnership, S corporation, or common trust fund,
				the adjustment made under subsection (a) shall not be taken into account in
				determining the adjusted basis of such interest.
								(g)Dispositions
				between related persons
								(1)In
				generalThis section shall not apply to any sale or other
				disposition of property between related persons except to the extent that the
				basis of such property in the hands of the transferee is a substituted
				basis.
								(2)Related persons
				definedFor purposes of this section, the term related
				persons means—
									(A)persons bearing a
				relationship set forth in section 267(b), and
									(B)persons treated as
				single employer under subsection (b) or (c) of section 414.
									(h)Transfers To
				increase indexing adjustmentIf any person transfers cash, debt,
				or any other property to another person and the principal purpose of such
				transfer is to secure or increase an adjustment under subsection (a), the
				Secretary may disallow part or all of such adjustment or increase.
							(i)Special
				rulesFor purposes of this section—
								(1)Treatment of
				improvements, etcIf there is an addition to the adjusted basis
				of any tangible property or of any stock in a corporation during the taxable
				year by reason of an improvement to such property or a contribution to capital
				of such corporation—
									(A)such addition
				shall never be taken into account under subsection (c)(1)(A) if the aggregate
				amount thereof during the taxable year with respect to such property or stock
				is less than $1,000, and
									(B)such addition
				shall be treated as a separate asset acquired at the close of such taxable year
				if the aggregate amount thereof during the taxable year with respect to such
				property or stock is $1,000 or more.
									A rule
				similar to the rule of the preceding sentence shall apply to any other portion
				of an asset to the extent that separate treatment of such portion is
				appropriate to carry out the purposes of this section.(2)Assets which are
				not indexed assets throughout holding periodThe applicable
				inflation adjustment shall be appropriately reduced for periods during which
				the asset was not an indexed asset.
								(3)Treatment of
				certain distributionsA distribution with respect to stock in a
				corporation which is not a dividend shall be treated as a disposition.
								(4)Section cannot
				increase ordinary lossTo the extent that (but for this
				paragraph) this section would create or increase a net ordinary loss to which
				section 1231(a)(2) applies or an ordinary loss to which any other provision of
				this title applies, such provision shall not apply. The taxpayer shall be
				treated as having a long-term capital loss in an amount equal to the amount of
				the ordinary loss to which the preceding sentence applies.
								(5)Acquisition date
				where there has been prior application of subsection
				(a)(1) with respect to the
				taxpayerIf there has been a prior application of subsection
				(a)(1) to an asset while such asset was held by the taxpayer, the date of
				acquisition of such asset by the taxpayer shall be treated as not earlier than
				the date of the most recent such prior application.
								(j)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				section.
							.
				(b)Clerical
			 amendmentThe table of sections for part II of subchapter O of
			 chapter 1 is amended by striking the item relating to section 1023 and by
			 inserting after the item relating to section 1022 the following new
			 item:
					
						
							Sec. 1022. Indexing of certain assets for
				purposes of determining gain or loss.
							Sec. 1023. Cross
				references.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to sales and
			 other dispositions of indexed assets after the date of the enactment of this
			 Act, in taxable years ending after such date.
				IVFAIR VALUE
			 ACCOUNTING REFORM ACT
			401.Findings and
			 Purpose
				(a)FindingsThe
			 Congress finds that—
					(1)for many
			 purposes, fair value accounting requirements can inform and protect
			 investors;
					(2)in periods of
			 market turmoil when there is an inactive market, fair value accounting
			 requirements can force financial institutions to write down the value of a
			 long-term, non-trading asset below its true economic value even though the cash
			 flow on the asset remains unimpaired and other indicia of value of the asset
			 reflect value consistent with the cash flow; and
					(3)the application
			 of fair value accounting requirements on assets for which there is an inactive
			 market has the unintended effect of exacerbating economic downturns by reducing
			 the ability of financial institutions to provide credit to consumers and
			 businesses.
					(b)
			 PurposeThe purpose of this Act is to—
					(1)maintain the
			 ability of all financial institutions to provide credit in periods of market
			 stress;
					(2)permit financial
			 institutions to maintain the economic value of long term, non-trading assets in
			 an inactive market; and
					(3)continue to
			 provide transparency to investors.
					402.DefinitionsFor purposes of this legislation,
			 long-term, non-trading assets are defined as all instances in
			 which fair value measurement is required under U.S. Generally Accepted
			 Accounting Principles for which the company is not actively trading and for
			 which the company has the ability to hold those financial instruments for an
			 extended period of time.
			403.Temporary
			 Suspension of Fair Value Accounting
				(a)In
			 GeneralEffective on the date
			 of enactment of the Troubled Asset Relief Act of 2008, the Securities and
			 Exchange Commission shall suspend the application of fair value reporting
			 standards to troubled assets held by financial institutions, as those terms are
			 defined in such Act. The suspension required by this subsection shall remain in
			 effect until the issuance of the guidance required in subsection (b). Until
			 such guidance is issued, the fair value of these assets should be estimated
			 using the best available information of the instrument’s value, including the
			 entity’s intended use of that asset, from the point of view of the holder of
			 that instrument.
				(b)GuidanceWithin 90 days of the date of enactment of
			 this Act, the Securities and Exchange Commission shall issue guidance on the
			 reporting requirements for long-term, non-trading assets during periods in
			 which there is no active market for such assets. Such guidance shall:
					(1)define market participants
			 eligible for such guidance;
					(2)define an inactive market which will
			 trigger such guidance;
					(3)specify a valuation method that reflects
			 the economic value of such assets; and
					(4)determine the period in which such assets
			 should be evaluated under this method.
					404.GAO Analysis
			 of Fair Value Accounting
				(a)In
			 GeneralThe General
			 Accountability Office shall prepare an analysis of the effect of fair value
			 accounting standards on financial institutions. Such analysis shall—
					(1)describe the current impact of fair value
			 accounting on financial institutions during different economic cycles and under
			 different market conditions, including periods in which there is an inactive
			 market for long-term, non-trading assets held by such institutions;
					(2)evaluate auditors’ practices and procedures
			 in reviewing the application of fair value accounting on long-term, non-trading
			 assets in an inactive market; and
					(3)describe the impact of the Securities and
			 Exchange Commission’s application of fair value accounting, as prescribed by
			 such guidance required in Section 4 (b).
					(b)TimingThe analysis required by subsection (a)
			 shall be completed within 1 year of the date of enactment of this Act, and
			 shall be submitted to the Committee on Financial Services of the House of
			 Representatives and the Committee on Banking, Housing and Urban Affairs of the
			 Senate.
				VMORTGAGE-BACKED
			 SECURITIES
			501.The insurance of
			 mortgage-backed securities
				(a)Mortgage-Backed
			 Security InsuranceUpon the
			 enactment of this Act, the timely payment of up to 100 percent of principal of
			 and interest on each mortgage-backed security held by a financial institution
			 on or before September 24, 2008 is hereby insured on such terms and conditions
			 as determined by the Secretary consistent with this title, as those terms are
			 defined in Section 111.
				(b)Necessary
			 ActionsThe Secretary is
			 authorized to take such actions as he deems necessary to carry out the
			 authorities in this title, including—
					(1)appointing such employees as may be
			 required to carry out the authorities in this title and defining their
			 duties;
					(2)entering into contracts, including
			 contracts for the services of experts and consultants as authorized by section
			 3109 of title 5, United States Code, without regard to any other provision of
			 law regarding public contracts;
					(3)designating financial institutions as
			 financial agents of the Government, and they shall perform all such reasonable
			 duties related to this title as financial agents of the Government as may be
			 required of them;
					(4)establishing vehicles that are authorized,
			 subject to supervision by the Secretary, to provide, and make payments on, the
			 insures referred to in subsection (a) and issue obligations; and
					(5)issuing such regulations and other guidance
			 as may be necessary or appropriate to define terms or carry out the authorities
			 of this title.
					502.Considerations
				(a)Secretary
			 ConsiderationIn exercising
			 the authorities granted in this title, the Secretary shall take into
			 consideration means for—
					(1)protecting the taxpayer;
					(2)providing stability or preventing
			 disruption to the financial markets or banking system; and
					(3)taking appropriate steps to manage any
			 conflicts of interest in the hiring of contractors or advisors.
					(b)Rulemaking
			 ExemptionAny regulation
			 issued under the authority provided in this title shall not be subject to the
			 rulemaking provisions as set forth in section 553 of title 5, United States
			 Code.
				503.Insurance
			 premiums
				(a)Insurance
			 PremiumsThe Secretary shall
			 collect premiums from each financial institution, as such term is defined in
			 section 111 of this title, in order to fund the Mortgage-Backed Securities Fund
			 established in section 105 and used to satisfy obligations incurred under this
			 title.
				(b)Premium
			 CollectionThe premium
			 collected pursuant to subsection (a) shall be collected from each financial
			 institution notwithstanding such institution’s application, if any, for insures
			 set forth in section 101(a).
				(c)Authority To
			 Base Insurance Premium on Product RiskIn establishing the insurance premium under
			 subsection (a), the Secretary may provide for variations in such rates
			 according to the credit risk associated with the mortgage-backed security held
			 by a financial institution as such term is defined in section 111.
				(d) Sufficient
			 LevelThe premium referred to
			 in subsection (a) shall be set by the Secretary at a level necessary to
			 maintain a level of funding in the Mortgage-Backed Securities Fund, as
			 established in section 104, sufficient to meet anticipated claims based upon
			 actuarial analysis.
				(e)ExpirationThe Secretary may cease collecting premiums
			 set forth in subsection (a) if he determines the Mortgage-Backed Securities
			 Fund has sufficient reserves to meet anticipated claims as described in
			 subsection (d).
				504.Mortgage-backed
			 securities fund
				(a)Collected
			 premiumsThe Secretary shall
			 deposit premiums collected pursuant to section 103(a) of this title into the
			 Mortgage-Backed Securities Fund as established in subsection (b).
				(b)Mortgage-backed
			 securities fundThere is
			 hereby established a Mortgage-Backed Securities Fund (in this title referred to
			 as the “Fund”).
				(c)AuthorityPremiums deposited in the Fund pursuant to
			 subsection section (a) shall be invested in obligations of the United States,
			 or kept in cash on hand or on deposit, as necessary.
				(d)Payments from
			 the fundThe Secretary shall
			 make payments from amounts deposited in the Fund to fulfill the obligations of
			 the insurance provided to financial institutions as set forth in section
			 101(a).
				(e)Fund
			 sufficiencyThe Secretary
			 shall increase insurance premiums if he determines, after consultation with the
			 Government Accountability Office, to a level sufficient to assure reserves in
			 the Fund will meet anticipated needs.
				(f)Transfer
			 authorityThe Secretary of
			 the Treasury is authorized and directed to loan to the Fund, on such terms as
			 may be fixed by the Secretary, such funds as in the Secretary’s judgment are
			 from time to time required for purposes of this title.
				505.Payment of
			 insurance premiums
				(a)Payment and
			 subrogationIf a financial
			 institution that holds a mortgage-backed security on September 24, 2008, for
			 which insurance is provided pursuant to this title, is unable to make any
			 payment of principal of or interest on such security, the Secretary shall make
			 such payment as and when due, in cash, and upon such payment shall be
			 subrogated fully to the rights satisfied by such payment.
				(b)ContractThe Secretary is hereby authorized, in
			 connection with any insurance under this title, whether before or after any
			 default, to provide by contract with the holder, referred to in subsection (a),
			 for the extinguishment, upon default by the holder, of any redemption,
			 equitable, legal, or other right, title, or interest of the holder in any
			 mortgage or mortgages constituting the trust or pool against which the
			 mortgage-backed securities insured under this title are issued; and with
			 respect to any issue of such insured securities, in the event of default and
			 pursuant otherwise to the terms of the contract, the mortgages that constitute
			 such trust or pool backing the security shall become the absolute property of
			 the U.S. Treasury, subject only to the unsatisfied rights of the holders of the
			 mortgage-backed securities based on and backed by such trust or pool.
				(c)Limitation on
			 application of lawNo State
			 or local law, and no Federal law, shall preclude or limit the exercise of the
			 Secretary’s—
					(1)power to contract
			 with the issuer on the terms set forth in subsection (b); or
					(2)authorization to
			 enforce any such contract with the holder; or
					(3)the rights, as
			 provided in subsection (b), in the mortgages constituting the trust or pool
			 against which such insured securities are issued.
					(d)Full faith and
			 creditThe full faith and
			 credit of the United States is pledged to the payment of all amounts which may
			 be required to be paid under any insurance under this title.
				506.FundingFor the purpose of the authorities granted
			 in this title, and for the costs of administering those authorities, the
			 Secretary may use funds from the amounts in the Mortgage-Backed Securities
			 Fund. Any funds expended from the Fund for actions authorized by this title,
			 including the payment of administrative expenses, shall be deemed appropriated
			 at the time of such expenditure.
			507.Judicial
			 review and related matters
				(a)Judicial
			 review
					(1)StandardActions
			 by the Secretary pursuant to the authority of this Act shall be subject to
			 chapter 7 of title 5, United States Code, including that such final actions
			 shall be held unlawful and set aside if found to be arbitrary, capricious, an
			 abuse of discretion, or not in accordance with law.
					(2)Limitations on
			 equitable relief
						(A)InjunctionNo
			 injunction or other form of equitable relief shall be issued against the
			 Secretary for actions pursuant to section 101, 102, 106, and 109, other than to
			 remedy a violation of the Constitution.
						(B)Temporary
			 restraining orderAny request for a temporary restraining order
			 against the Secretary for actions pursuant to this Act shall be considered and
			 granted or denied by the court within 3 days of the date of the request.
						(C)Preliminary
			 injunctionAny request for a preliminary injunction against the
			 Secretary for actions pursuant to this Act shall be considered and granted or
			 denied by the court on an expedited basis consistent with the provisions of
			 rule 65(b)(3) of the Federal Rules of Civil Procedure, or any successor
			 thereto.
						(D)Permanent
			 injunctionAny request for a permanent injunction against the
			 Secretary for actions pursuant to this Act shall be considered and granted or
			 denied by the court on an expedited basis. Whenever possible, the court shall
			 consolidate trial on the merits with any hearing on a request for a preliminary
			 injunction, consistent with the provisions of rule 65(a)(2) of the Federal
			 Rules of Civil Procedure, or any successor thereto.
						(3)Limitation on
			 actions by participating companiesNo action or claims may be
			 brought against the Secretary by any person that divests its assets with
			 respect to its participation in a program under this Act, except as provided in
			 paragraph (1), other than as expressly provided in a written contract with the
			 Secretary.
					(4)StaysAny
			 injunction or other form of equitable relief issued aginst the Secretary for
			 actions pursuant to section 101, 102, 106, and 109, shall be automatically
			 stayed. The stay shall be lifted unless the Secretary seeks a stay from a
			 higher court within 3 calendar days after the date on which the relief is
			 issued.
					(b)Related
			 matters
					(1)Treatment of
			 homeowners' rightsThe terms of any residential mortgage loan
			 that is part of any purchase by the Secretary under this Act shall remain
			 subject to all claims and defenses that would otherwise apply, notwithstanding
			 the exercise of authority by the Secretary under this Act.
					(2)Savings
			 clauseAny exercise of the authority of the Secretary pursuant to
			 this Act shall not impair the claims or defenses that would otherwise apply
			 with respect to persons other than the Secretary. Except as established in any
			 contract, a servicer of pooled residential mortgages owes any duty to determine
			 whether the net present value of the payments on the loan, as modified, is
			 likely to be greater than the anticipated net recovery that would result from
			 foreclosure to all investors and holders of beneficial interests in such
			 investment, but not to any individual or groups of investors or beneficial
			 interest holders, and shall be deemed to act in the best interests of all such
			 investors or holders of beneficial interests if the servicer agrees to or
			 implements a modification or workout plan when the servicer takes reasonable
			 loss mitigation actions, including partial payments.
					508.Credit
			 reform
				(a)In
			 generalSubject to subsection
			 (b), the costs of insures made under this title shall be determined as provided
			 under the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.), as
			 applicable.
				(b)CostsFor the purposes of Section 502(5) of the
			 Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5)), the cost of each
			 guarantee of a mortgage-backed security under this title shall be calculated
			 by—
					(1)adjusting the discount rate in section
			 502(5)(E) (2 U.S.C. 661a(5)(E)) for market risks; and
					(2)using the difference between the current
			 estimate, consistent with subparagraph (b)(1) under the terms of the insured
			 mortgage-backed security and the current estimate consistent with subparagraph
			 (b)(1) under the terms of the insured.
					509.Reports to
			 CongressWithin 60 days of the
			 first exercise of the authority set forth in section 101(a), and semiannually
			 thereafter, the Secretary shall report to the Committees on the Budget,
			 Financial Services, and Ways and Means of the House of Representatives and the
			 Committees on the Budget, Finance, and Banking, Housing, and Urban Affairs of
			 the Senate with respect to the authorities exercised under this title and the
			 considerations required by section 102.
			510.DefinitionsFor purposes of this title, the following
			 definitions shall apply:
				(1)Financial
			 InstitutionThe term
			 financial institution means any institution including, but not
			 limited to, banks, thrifts, credit unions, broker-dealers, insurance companies,
			 and the trustees administering mortgage-backed securities trusts, having
			 significant operations in the United States; and, upon the Secretary’s
			 determination in consultation with the Chairman of the Board of Governors of
			 the Federal Reserve, holds or has issued applicable mortgage-backed
			 securities.
				(2)SecretaryThe term Secretary means the
			 Secretary of the Treasury.
				(3)Mortgage-Backed
			 SecurityThe term
			 mortgage-backed security means securities, obligations, other
			 instruments, or other securities, other than those guaranteed by the Government
			 National Mortgage Association, as shall be based on and backed by a trust or
			 pool composed of mortgages that in each case was originated or issued on or
			 before September 24, 2008.
				(4)United
			 StatesThe term United
			 States means the States, territories, and possessions of the United
			 States and the District of Columbia.
				511.Annual report
			 and audit by the government accountability office
				(a)Annual Report
			 on the Mortgage-Backed Securities FundThe Secretary shall annually submit to
			 Congress a full report of its operations, activities, budget, receipts, and
			 expenditures for the preceding 12-month period. The report shall include, with
			 respect to the Mortgage-Backed Securities Fund, an analysis of—
					(1)the current financial condition of such
			 fund;
					(2)the purpose, effect, and estimated cost of
			 each resolution action taken for payment of insurance during the preceding
			 year;
					(3)the extent to which the actual costs
			 provided to, or for the benefit of, resulting from insurance during the
			 preceding year exceeded the estimated costs of such costs reported in a
			 previous year, as applicable;
					(4)the exposure of the Mortgage-Backed
			 Securities Fund to changes in those economic factors most likely to affect the
			 condition of that Fund;
					(5)a current estimate of the resources needed
			 for the Mortgage-Backed Securities Fund to achieve the purposes of this
			 title;
					(6)an analysis of the sufficiency of the
			 premium collections, actual and projected, in meeting the costs of the Fund;
			 and
					(7)any findings, conclusions, and
			 recommendations for legislative and administrative actions considered
			 appropriate to future activities of the Mortgage-Backed Securities Fund.
					(b)Special
			 ReportWithin 45 days of the
			 enactment of this Act, the Comptroller General shall provide to the committees
			 of Congress referred to in subsection (d), and other relevant committees, an
			 initial report on the Fund.
				(c)Annual Audit of
			 the Mortgage-Backed Securities Fund
					(1)Audit
			 requiredThe Comptroller
			 General shall audit annually the financial transactions of the Mortgage-Backed
			 Securities Fund (the “Fund”) in accordance with generally accepted Government
			 auditing standards.
					(2)Access to books
			 and recordsAll books,
			 records, accounts, reports, files, and property belonging to or used by the
			 Department of the Treasury that are directly related to the operations and
			 determination as to the amounts in the Fund, or by an independent certified
			 public accountant retained to audit the Fund's financial statements, shall be
			 made available to the Comptroller General.
					(d)Report of the
			 AuditA report of the audit
			 conducted under subsection (c) of this section shall be made by the Comptroller
			 General to the Congress not later than July 15th of the year following the year
			 covered by such audit. The report to the Congress shall set forth the scope of
			 the audit and shall include a statement of assets and liabilities and surplus
			 or deficit of the Fund; a statement of surplus or deficit analysis; a statement
			 of income and expenses; a statement of sources and application of funds and
			 such comments and information as may be deemed necessary to inform Congress,
			 together with such recommendations with respect thereto as the Comptroller
			 General may deem advisable. The report shall also show specifically any
			 program, expenditure, or other financial transaction or undertaking observed in
			 the course of the audit, which, in the opinion of the Comptroller General, has
			 been carried on or made without authority of law. A copy of each report shall
			 be furnished to the President, to the Secretary of the Treasury, and to
			 Committee on Banking, Housing, and Urban Affairs, the Committee on the Budget,
			 and the Committee on Finance of the Senate and the Committee on Financial
			 Services, the Committee on the Budget, and the Committee on Ways and Means of
			 the House of Representatives.
				(e)Assistance in
			 AuditFor the purpose of
			 conducting such audit the Comptroller General is authorized in his discretion
			 to employ by contract, without regard to section 5 of title 41 of the United
			 States Code, professional services of firms and organizations of certified
			 public accountants, with the concurrence of the Secretary, for temporary
			 periods or for special purposes.
				VIUNLEASHING
			 PRIVATE CAPITAL
			601.5-year
			 carryback of losses
				(a)In
			 generalSubparagraph (H) of section 172(b)(1) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
					
						(H)5-year carryback
				of certain losses
							(i)Taxable years
				ending during 2001 and 2002In the case of a net operating loss
				for any taxable year ending during 2001 or 2002, subparagraph (A)(i) shall be
				applied by substituting 5 for 2 and subparagraph
				(F) shall not apply.
							(ii)Taxable years
				ending during 2007, 2008, and 2009In the case of a net operating
				loss for any taxable year ending during 2007, 2008, or 2009—
								(I)subparagraph
				(A)(i) shall be applied by substituting 5 for
				2;
								(II)subparagraph
				(E)(ii) shall be applied by substituting 4 for 2;
				and
								(III)subparagraph (F)
				shall not
				apply.
								.
				(b)Temporary
			 suspension of 90 percent limit on certain NOL carrybacks and
			 carryovers
					(1)In
			 generalSubclause (I) of section 56(d)(1)(A)(ii) of such Code is
			 amended—
						(A)by inserting
			 and 2007, 2008, or 2009 after 2001 or 2002;
			 and
						(B)by inserting and 2007, 2008, and
			 2009 after 2001 and 2002.
						(2)Conforming
			 amendmentSubclause (I) of section 56(d)(1)(A)(i) of such Code is
			 amended by inserting amount of such before deduction
			 described in clause (ii)(I).
					(c)Anti-abuse
			 rulesThe Secretary of the
			 Treasury or the Secretary’s designee shall prescribe such rules as are
			 necessary to prevent the abuse of the purposes of the amendments made by this
			 section, including antistuffing rules, antichurning rules (including rules
			 relating to sale-leasebacks), and rules similar to the rules under section 1091
			 of the Internal Revenue Code of 1986 relating to losses from wash sales.
				(d)Effective
			 dates
					(1)Subsection
			 (a)
						(A)In
			 generalExcept as provided in subparagraph (B), the amendments
			 made by subsection (a) shall apply to net operating losses arising in taxable
			 years ending in 2007, 2008, or 2009.
						(B)ElectionIn
			 the case of any taxpayer with a net operating loss for a taxable year ending
			 during 2007 or 2008—
							(i)any
			 election made under section 172(b)(3) of the Internal Revenue Code of 1986 may
			 (notwithstanding such section) be revoked before October 15, 2009; and
							(ii)any
			 election made under section 172(j) of such Code shall (notwithstanding such
			 section) be treated as timely made if made before October 15, 2009.
							(2)Subsection
			 (b)The amendments made by
			 subsection (b) shall apply to taxable years ending after December 31,
			 2006.
					602.Incentives to
			 reinvest foreign earnings in United States
				(a)In
			 generalSection 965 of the
			 Internal Revenue Code of 1986 is amended to read as follows:
					
						965.Deduction for
				dividends received
							(a)Deduction
								(1)In
				generalIn the case of a corporation which is a United States
				shareholder and for which the election under this section is in effect for the
				taxable year, there shall be allowed as a deduction an amount equal to the
				applicable percentage of cash dividends which are received during such taxable
				year by such shareholder from controlled foreign corporations.
								(2)Applicable
				percentageFor purposes of paragraph (1)—
									(A)In
				generalExcept as provided by subparagraph (B), the term
				applicable percentage means 85 percent.
									(B)Distressed
				debtIn the case of dividends received with respect to which the
				requirements of subsection (b)(4)(B) are met, such term means 100
				percent.
									(3)Dividends paid
				indirectly from controlled foreign corporationsIf, within the
				taxable year for which the election under this section is in effect, a United
				States shareholder receives a cash distribution from a controlled foreign
				corporation which is excluded from gross income under section 959(a), such
				distribution shall be treated for purposes of this section as a cash dividend
				to the extent of any amount included in income by such United States
				shareholder under section 951(a)(1)(A) as a result of any cash dividend during
				such taxable year to—
									(A)such controlled
				foreign corporation from another controlled foreign corporation that is in a
				chain of ownership described in section 958(a); or
									(B)any other
				controlled foreign corporation in such chain of ownership, but only to the
				extent of cash distributions described in section 959(b) which are made during
				such taxable year to the controlled foreign corporation from which such United
				States shareholder received such distribution.
									(b)Limitations
								(1)In
				generalThe amount of dividends taken into account under
				subsection (a) shall not exceed the greater of—
									(A)$500,000,000;
									(B)the amount shown
				on the applicable financial statement as earnings permanently reinvested
				outside the United States; or
									(C)in the case of an
				applicable financial statement which fails to show a specific amount of
				earnings permanently reinvested outside the United States and which shows a
				specific amount of tax liability attributable to such earnings, the amount
				equal to the amount of such liability divided by 0.35.
									The
				amounts described in subparagraphs (B) and (C) shall be treated as being zero
				if there is no such statement or such statement fails to show a specific amount
				of such earnings or liability, as the case may be.(2)Dividends must be
				extraordinaryThe amount of dividends taken into account under
				subsection (a) shall not exceed the excess (if any) of—
									(A)the cash dividends
				received during the taxable year by such shareholder from controlled foreign
				corporations; over—
									(B)the sum of—
										(i)the dividends
				received during the base period year by such shareholder from controlled
				foreign corporations;
										(ii)the amounts
				includible in such shareholder’s gross income for the base period year under
				section 951(a)(1)(B) with respect to controlled foreign corporations;
				and
										(iii)the amounts that
				would have been included for the base period year but for section 959(a) with
				respect to controlled foreign corporations.
										The
				amount taken into account under clause (iii) for the base period year shall not
				include any amount which is not includible in gross income by reason of an
				amount described in clause (ii) with respect to a prior taxable year. Amounts
				described in subparagraph (B) for the base period year shall be such amounts as
				shown on the most recent return filed for such year; except that amended
				returns filed after June 30, 2007, shall not be taken into account.(3)Reduction of
				benefit if increase in related party indebtednessThe amount of
				dividends which would (but for this paragraph) be taken into account under
				subsection (a) shall be reduced by the excess (if any) of—
									(A)the amount of
				indebtedness of the controlled foreign corporation to any related person (as
				defined in section 954(d)(3)) as of the close of the taxable year for which the
				election under this section is in effect; over
									(B)the amount of
				indebtedness of the controlled foreign corporation to any related person (as so
				defined) as of the close of September 26, 2008.
									All
				controlled foreign corporations with respect to which the taxpayer is a United
				States shareholder shall be treated as one controlled foreign corporation for
				purposes of this paragraph. The Secretary may prescribe such regulations as may
				be necessary or appropriate to prevent the avoidance of the purposes of this
				paragraph, including regulations which provide that cash dividends shall not be
				taken into account under subsection (a) to the extent such dividends are
				attributable to the direct or indirect transfer (including through the use of
				intervening entities or capital contributions) of cash or other property from a
				related person (as so defined) to a controlled foreign corporation.(4)Requirements
									(A)Requirement to
				invest in United StatesExcept as provided by subparagraph (B),
				subsection (a) shall not apply to any dividend received by a United States
				shareholder unless the amount of the dividend is invested in the United States
				pursuant to a domestic reinvestment plan which—
										(i)is
				approved by the taxpayer’s president, chief executive officer, or comparable
				official before the payment of such dividend and subsequently approved by the
				taxpayer’s board of directors, management committee, executive committee, or
				similar body; and
										(ii)provides for the
				reinvestment of such dividend in the United States (other than as payment for
				executive compensation), including as a source for the funding of worker hiring
				and training, infrastructure, research and development, capital investments, or
				the financial stabilization of the corporation for the purposes of job
				retention or creation.
										(B)Distressed
				debtThe requirements of this
				subparagraph are met if amounts repatriated are invested in distressed debt (as
				defined by the Secretary) for at least 1 year.
									(c)Definitions and
				special rulesFor purposes of
				this section—
								(1)Applicable
				financial statementThe term
				applicable financial statement means—
									(A)with respect to a
				United States shareholder which is required to file a financial statement with
				the Securities and Exchange Commission (or which is included in such a
				statement so filed by another person), the most recent audited annual financial
				statement (including the notes which form an integral part of such statement)
				of such shareholder (or which includes such shareholder)—
										(i)which was so filed
				on or before June 30, 2007; and
										(ii)which was
				certified on or before June 30, 2007, as being prepared in accordance with
				generally accepted accounting principles; and
										(B)with respect to any
				other United States shareholder, the most recent audited financial statement
				(including the notes which form an integral part of such statement) of such
				shareholder (or which includes such shareholder)—
										(i)which was
				certified on or before June 30, 2007, as being prepared in accordance with
				generally accepted accounting principles; and
										(ii)which is used for
				the purposes of a statement or report—
											(I)to
				creditors;
											(II)to shareholders;
				or
											(III)for any other
				substantial nontax purpose.
											(2)Base period
				year
									(A)In
				generalThe base period year is the first taxable year ending in
				2007.
									(B)Mergers,
				acquisitions, etc
										(i)In
				generalRules similar to the rules of subparagraphs (A) and (B)
				of section 41(f)(3) shall apply for purposes of this paragraph.
										(ii)Spin-offs,
				etcIf there is a distribution to which section 355 (or so much
				of section 356 as relates to section 355) applies during the base period year
				and the controlled corporation (within the meaning of section 355) is a United
				States shareholder—
											(I)the controlled
				corporation shall be treated as being in existence during the period that the
				distributing corporation (within the meaning of section 355) is in existence;
				and
											(II)for purposes of
				applying subsection (b)(2) to the controlled corporation and the distributing
				corporation, amounts described in subsection (b)(2)(B) which are received or
				includible by the distributing corporation or controlled corporation (as the
				case may be) before the distribution referred to in subclause (I) from a
				controlled foreign corporation shall be allocated between such corporations in
				proportion to their respective interests as United States shareholders of such
				controlled foreign corporation immediately after such distribution.
											Subclause
				(II) shall not apply if neither the controlled corporation nor the distributing
				corporation is a United States shareholder of such controlled foreign
				corporation immediately after such distribution.(3)DividendThe
				term dividend shall not include amounts includible in gross income
				as a dividend under section 78, 367, or 1248. In the case of a liquidation
				under section 332 to which section 367(b) applies, the preceding sentence shall
				not apply to the extent the United States shareholder actually receives cash as
				part of the liquidation.
								(4)Coordination
				with dividends received deductionNo deduction shall be allowed
				under section 243 or 245 for any dividend for which a deduction is allowed
				under this section.
								(5)Controlled
				groups
									(A)In
				generalAll United States shareholders which are members of an
				affiliated group filing a consolidated return under section 1501 shall be
				treated as one United States shareholder.
									(B)Application of
				$500,000,000 limitAll
				corporations which are treated as a single employer under section 52(a) shall
				be limited to one $500,000,000 amount in subsection (b)(1)(A), and such amount
				shall be divided among such corporations under regulations prescribed by the
				Secretary.
									(C)Permanently
				reinvested earningsIf a financial statement is an applicable
				financial statement for more than one United States shareholder, the amount
				applicable under subparagraph (B) or (C) of subsection (b)(1) shall be divided
				among such shareholders under regulations prescribed by the Secretary.
									(d)Denial of
				foreign tax credit; denial of certain expenses
								(1)Foreign tax
				creditNo credit shall be allowed under section 901 for any taxes
				paid or accrued (or treated as paid or accrued) with respect to the deductible
				portion of—
									(A)any dividend;
				or
									(B)any amount
				described in subsection (a)(2) which is included in income under section
				951(a)(1)(A).
									No
				deduction shall be allowed under this chapter for any tax for which credit is
				not allowable by reason of the preceding sentence.(2)ExpensesNo
				deduction shall be allowed for expenses properly allocated and apportioned to
				the deductible portion described in paragraph (1).
								(3)Deductible
				portionFor purposes of
				paragraph (1), unless the taxpayer otherwise specifies, the deductible portion
				of any dividend or other amount is the amount which bears the same ratio to the
				amount of such dividend or other amount as the amount allowed as a deduction
				under subsection (a) for the taxable year bears to the amount described in
				subsection (b)(2)(A) for such year.
								(4)Coordination
				with section 78Section 78 shall not apply to any tax which is
				not allowable as a credit under section 901 by reason of this
				subsection.
								(e)Increase in tax
				on included amounts not reduced by credits, etc
								(1)In
				generalAny tax under this chapter by reason of nondeductible CFC
				dividends shall not be treated as tax imposed by this chapter for purposes of
				determining—
									(A)the amount of any
				credit allowable under this chapter; or
									(B)the amount of the
				tax imposed by section 55.
									Subparagraph (A) shall not apply to
				the credit under section 53 or to the credit under section 27(a) with respect
				to taxes which are imposed by foreign countries and possessions of the United
				States and are attributable to such dividends.(2)Limitation on
				reduction in taxable income, etc
									(A)In
				generalThe taxable income of any United States shareholder for
				any taxable year shall in no event be less than the amount of nondeductible CFC
				dividends received during such year.
									(B)Coordination with
				section 172The nondeductible CFC dividends for any taxable year
				shall not be taken into account—
										(i)in
				determining under section 172 the amount of any net operating loss for such
				taxable year; and
										(ii)in
				determining taxable income for such taxable year for purposes of the second
				sentence of section 172(b)(2).
										(3)Nondeductible
				CFC dividendsFor purposes of this subsection, the term
				nondeductible CFC dividends means the excess of the amount of
				dividends taken into account under subsection (a) over the deduction allowed
				under subsection (a) for such dividends.
								(f)ElectionThe taxpayer may elect to apply this
				section to—
								(1)the taxpayer’s
				last taxable year which begins before the date of the enactment of this
				section; or
								(2)the taxpayer’s
				first taxable year which begins during the 1-year period beginning on such
				date.
								Such
				election may be made for a taxable year only if made before the due date
				(including extensions) for filing the return of tax for such taxable
				year..
				(b)Clerical
			 amendmentThe item in the
			 table of sections for subpart F of part III of subchapter N of chapter 1 of
			 such Code relating to section 965 is amended to read as follows:
					
						
							Sec. 965. Deduction for dividends
				received.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending on or after the date of the enactment of this Act.
				603.Gain or loss from
			 sale or exchange of certain preferred stock
				(a)In
			 generalFor purposes of the Internal Revenue Code of 1986, gain
			 or loss from the sale or exchange of any applicable preferred stock by any
			 applicable financial institution shall be treated as ordinary income or
			 loss.
				(b)Applicable
			 preferred stockFor purposes of this section, the term
			 applicable preferred stock means any stock—
					(1)which is preferred
			 stock in—
						(A)the Federal
			 National Mortgage Association, established pursuant to the Federal National
			 Mortgage Association Charter Act (12 U.S.C. 1716 et seq.), or
						(B)the Federal Home
			 Loan Mortgage Corporation, established pursuant to the Federal Home Loan
			 Mortgage Corporation Act (12 U.S.C. 1451 et seq.), and
						(2)which—
						(A)was held by the
			 applicable financial institution on September 6, 2008, or
						(B)was sold or
			 exchanged by the applicable financial institution on or after January 1, 2008,
			 and before September 7, 2008.
						(c)Applicable
			 financial institutionFor purposes of this section:
					(1)In
			 generalExcept as provided in paragraph (2), the term
			 applicable financial institution means—
						(A)a financial
			 institution referred to in section 582(c)(2) of the Internal Revenue Code of
			 1986, or
						(B)a depository
			 institution holding company (as defined in section 3(w)(1) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1813(w)(1))).
						(2)Special rules
			 for certain salesIn the case of—
						(A)a sale or exchange
			 described in subsection (b)(2)(B), an entity shall be treated as an applicable
			 financial institution only if it was an entity described in subparagraph (A) or
			 (B) of paragraph (1) at the time of the sale or exchange, and
						(B)a sale or exchange
			 after September 6, 2008, of preferred stock described in subsection (b)(2)(A),
			 an entity shall be treated as an applicable financial institution only if it
			 was an entity described in subparagraph (A) or (B) of paragraph (1) at all
			 times during the period beginning on September 6, 2008, and ending on the date
			 of the sale or exchange of the preferred stock.
						(d)Special rule for
			 certain property not held on September 6, 2008The Secretary of
			 the Treasury or the Secretary's delegate may extend the application of this
			 section to all or a portion of the gain or loss from a sale or exchange in any
			 case where—
					(1)an applicable
			 financial institution sells or exchanges applicable preferred stock after
			 September 6, 2008, which the applicable financial institution did not hold on
			 such date, but the basis of which in the hands of the applicable financial
			 institution at the time of the sale or exchange is the same as the basis in the
			 hands of the person which held such stock on such date, or
					(2)the applicable
			 financial institution is a partner in a partnership which—
						(A)held such stock on
			 September 6, 2008, and later sold or exchanged such stock, or
						(B)sold or exchanged
			 such stock during the period described in subsection (b)(2)(B).
						(e)Regulatory
			 authorityThe Secretary of the Treasury or the Secretary's
			 delegate may prescribe such guidance, rules, or regulations as are necessary to
			 carry out the purposes of this section.
				(f)Effective
			 dateThis section shall apply to sales or exchanges occurring
			 after December 31, 2007, in taxable years ending after such date.
				VIIEXECUTIVE
			 COMPENSATION ADJUSTMENTS AND MISCELLANEOUS PROVISIONS
			701.Compensation
			 adjustment
				(a)Compensation
			 adjustment due to government intervention
					(1)In
			 GeneralAn officer of an institution shall pay to the Department
			 of the Treasury any amounts received by such officer during a year as a bonus
			 or other incentive-based or equity-based compensation from the institution
			 during—
						(A)a year in which
			 the institution is subject to a government intervention; and
						(B)the two years
			 prior to a year in which the institution is subject to a government
			 intervention.
						(2)Compensation
			 adjustment definedFor purposes of this subsection, and with
			 respect to an issuer, the term government intervention
			 means—
						(A)the placement of
			 the issuer under conservatorship, receivership, or other assumption of the
			 management, governance, and control of the issuer by the Department of the
			 Treasury or the Board of Governors of the Federal Reserve; or
						(B)an emergency loan
			 of public funds made to the issuer by the Department of the Treasury or the
			 Board of Governors of the Federal Reserve, if the Chairman of the Board of
			 Governors of the Federal Reserve determines that such a loan is necessary to
			 prevent the imminent failure of the issuer.
						(b)Effective
			 DateThis compensation adjustment shall take effect on enactment
			 of this Act, and shall have no effect after September 30, 2009.
				702.Limitations on
			 GSE securitization authorityPart 2 of subtitle A of the Federal Housing
			 Enterprise Financial Safety and Soundness Act of 1992 (12 U.S.C. 4541 et seq.),
			 as amended by the Housing and Economic Recovery Act of 2008 (Public Law
			 110–289) is amended by adding at the end of the following new section:
				
					1327.Limitations
				on GSE securitization authority
						(a)ProhibitionThe
				director shall, by regulation, prohibit each enterprise from issuing,
				guaranteeing, or selling securities based on or backed by mortgages described
				in subsection (b).
						(b)Covered
				mortgagesThe mortgages described in this subsection are—
							(1)mortgages
				commonly known as Alt-A or Alternative A-paper mortgages, as defined by the
				Director, which shall include mortgages that the Director determines to have an
				increased level of credit risk due to borrower's not meeting traditional or
				standard underwriting guidelines, including guidelines with respect to—
								(A)documentation of
				amount or source of income or assets;
								(B)debt-to-income
				ratio;
								(C)assets and type
				of property being financed;
								(D)credit
				history;
								(E)loan-to-value
				ratios; and
								(F)occupancy of the
				property being financed or borrower characteristics involved; and
								(2)mortgages having
				characteristics that are not typical of the lending practices of the mortgages
				that are made to comply with a provision of Federal or State law or
				regulation.
							.
			703.Financial
			 statement review
				(a)In
			 GeneralThe Securities and Exchange Commission shall—
					(1)review any
			 financial statements required under section 13 of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78m) of any rescued issuer for the rescued issuer's fiscal
			 year 2005 and each succeeding fiscal year up to and including the fiscal year
			 in which such issuer became a rescued issuer; and
					(2)examine each of
			 the audits that were the basis of such financial statements, and all the
			 supporting books, papers, correspondence, memoranda, or other records or
			 materials on which such audits were performed.
					(b)Additional
			 actionThe Commission shall—
					(1)if the Commission
			 determines there was a material misstatement made in any financial statement
			 reviewed under subsection (a), require the issuer to file with the Commission a
			 financial statement correcting such misstatement; and
					(2)take all other
			 appropriate actions under the Securities Exchange Act of 1934 (15 U.S.C. 78a et
			 seq.).
					(c)DefinitionFor
			 purposes of this section, the term rescued issuer means any issuer
			 (as such term is defined in section 3(a)(8) of the Securities Exchange Act of
			 1934 (15 U.S.C. 78c(a)(8)) that has received, prior to the date of 5 enactment
			 of this Act, Federal Government intervention through sale negotiation
			 assistance, loan guarantee, placement under conservatorship or receivership, or
			 other assumption of the management, governance, and control of the issuer by
			 the Department of the Treasury or the Board of Governors of the Federal
			 Reserve, an emergency loan of public funds made to the issuer by the Department
			 of the Treasury or the Board of Governors of the Federal Reserve, or other
			 similar Federal Government intervention.
				
